BabNbs, J.
Pursuant to sec. 1052, Stats., the assessor entered in one column of bis roll tbe valuation placed on tbe land and water power and in a second column tbe value fixed on improvements and in a third column tbe aggregate value of these two items as to all three properties involved. Tbe relator found no fault with tbe valuations placed upon the lands and water power, but did claim that tbe improvements were grossly overvalued. In support of this claim it produced three competent witnesses who testified before tbe board of review on tbe value of these improvements. There was not much variance between tbe evidence of these witnesses. The Telulab mill bad been assessed at $275,000. Tbe evidence offered was to tbe effect that its value was $186,000. Tbe Yulcan power bouse bad been assessed at $70,000. The evi-*651deuce offered showed its value to be $51,000. The Atlas mill was assessed at $60,000. Tbe evidence showed that it was not worth to exceed $30,000. No other evidence was offered. The board of review made a personal inspection of the properties and concluded to reduce the assessment on the Atlas mill $15,000, but did not change the assessor’s valuation on the other properties.
The assessment of the relator’s property made by the assessor was prima facie correct, and was binding on the board of review in the absence of evideiice showing it to be incorrect. State ex rel. Althen v. Klein, 157 Wis. 308, 147 N. W. 373, and cases cited; State ex rel. Miller v. Thompson, 151 Wis. 184, 138 N. W. 628, and cases cited.
A board of review is not an assessing body, but is a quasir judicial body whose duty it is to hear evidence tending to show errors in the assessment roll, and to decide on such evidence whether or not the assessor’s valuation is correct. Brown v. Oneida Co. 103 Wis. 149, 79 N. W. 216; State ex rel. Heller v. Lawler, 103 Wis. 460, 79 N. W. 777; State ex rel. Augusta v. Losby, 115 Wis. 57, 63, 90 N. W. 188; Fond du Lac W. Co. v. Fond du. Lac, 82 Wis. 322, 334, 52 N. W. 439.
Where there is competent testimony, unimpeached by other evidence, which shows that the assessor’s judgment is at. fault, such evidence cannot be disregarded by the board of review. If the board does disregard it, jurisdictional error is committed. Milwaukee I. Co. v. Schubel, 29 Wis. 444, 452, 453; State ex rel. Heller v. Lawler, supra; Brown v. Oneida Co., supra; Tainter v. Lucas, 29 Wis. 375; Wilson v. Heller, 32 Wis. 457.
While a board of review might perhaps view property where the evidence was conflicting, for the purpose of aiding it in determining where the truth lay, it could not* in reaching a conclusion, substitute the opinion which it formed from such view, for evidence, and decide contrary to the uncon-*652tradicted sworn testimony. Washburn v. M. & L. W. R. Co. 59 Wis. 364, 369, 370, 18 N. W. 328; Munkwitz v. C., M. & St. P. R. Co. 64 Wis. 403, 407, 25 N. W. 438; State ex rel. Heller v. Lawler, supra; Hughes v. C., St. P., M. & O. R. Co. 126 Wis. 525, 528, 106 N. W. 526; Brown v. Oneida Co., supra.
As might be expected, assessors sometimes make mistakes. Tbe only substantial remedy which the taxpayer has, from a practical standpoint, is an appeal to the board of review. The law very properly provides for a g-uasi-judicial hearing before that supposedly impartial tribunal. The board stands between the public on the one side and the individual on the other, and the theory is that it should afford each a fair and impartial hearing and reach an unbiased and just conclusion on the evidence. Here the board, honestly enough no doubt, acted under the mistaken belief that it could disregard the evidence submitted, and perform the functions of an assessor and follow its own opinion on values, regardless of the sworn testimony produced. In proceeding in this way it committed jurisdictional error.
If in any reasonable view of it the evidence taken furnished a substantial basis for the action of the board, and it is nbt shown that it acted arbitrarily or dishonestly, its decision will not be disturbed by the courts. State ex rel. Allhen v. Klein, 157 Wis. 308, 147 N. W. 373, and cases cited. It cannot be said that any reasonable view of the evidence will support the conclusion reached here, because the conclusion is contrary to all the evidence.
While conceding that there was no evidence offered to sustain the decision of the board, the respondent insists that it had a right to reach a conclusion as a result of a personal examination of the property, and that in any event the evidence offered by the relator was weak, unsatisfactory, inconclusive, and insufficient to overcome the prima facie case made by the assessment roll itself. As already shown, the board could not *653disregard tbe sworn testimony simply because it viewed tbe property and reached a conclusion at variance witb tbat of the witnesses.
Except in one particular we do not understand the force of tbe other objections made to tbe sufficiency of tbe testimony offered by tbe relator. Tbat evidence went directly to tbe market value of tbe property, what it was worth at private sale as between buyer and seller. Tbe explanations made by tbe witnesses on their direct and cross-examinations, as to how they reached tbe results testified to, were pertinent and proper. It is suggested, however, tbat tbe evidence should have been directed to tbe value of tbe entire plants: land, water power, and buildings, instead of to tbe buildings.
If tbe relator was satisfied witb tbe assessment on its land and water power it was not obliged to enter into any controversy over it. It might accept tbe result as correct and abide by it. Since tbe law required tbe two items to be valued separately, no reason is apparent why tbe judgment of the assessor could not be accepted as to one of tbe items, while bis conclusion on tbe other was assailed. Tbe legislature has made a division for tbe purpose of assessment of things that are not easily divisible, but tbe relator was not responsible for this, and was obliged to meet tbe condition which confronted it. There is nothing to show tbat tbe witnesses for tbe relator proceeded on any wrong basis or erroneous theory in arriving at tbe values they testified to.
We conclude tbat tbe court erred in affirming tbe decision of tbe board of review and in overruling tbe relator’s demurrer to tbe return and in quashing and dismissing tbe writ. Tbe demurrer should have been sustained and appropriate relief granted to tbe relator on its writ.
By the Gourt. — Judgment reversed, and cause remanded for further proceedings according to law.
KjíbwxN, J., took no part.